Exhibit 10.40
Director Compensation


RESOLUTION OF THE
BOARD OF DIRECTORS OF
PG&E CORPORATION


September 16, 2014


BE IT RESOLVED that, effective January 1, 2015, advisory directors and directors
who are not employees of this corporation or Pacific Gas and Electric Company
(collectively, “non-employee directors”) shall be paid a retainer of $17,500 per
calendar quarter, which shall be in addition to fees paid for attendance at
Board meetings, Board committee meetings, and shareholder meetings; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, the non-employee
director who serves as lead director shall be paid an additional retainer of
$12,500 per calendar quarter; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, the non-employee
director who is duly appointed to chair the Audit Committee of this Board shall
be paid an additional retainer of $12,500 per calendar quarter, the non-employee
directors who are duly appointed to chair the Compensation Committee and the
Nuclear, Operations, and Safety Committee of this Board shall be paid an
additional retainer of $3,750, and the non-employee directors who are duly
appointed to chair the other permanent committees of this Board shall be paid an
additional retainer of $2,500 per calendar quarter; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, each non-employee
director shall be paid a fee of $1,750 for each meeting of the Board and each
meeting of a Board committee (of which such non-employee director is a member)
attended; provided, however, that each non-employee director who is a member of
the Audit Committee shall be paid a fee of $2,750 for each meeting of the Audit
Committee attended; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, non-employee directors
attending any meeting of this corporation’s shareholders that is not held on the
same day as a meeting of this Board shall be paid a fee of $1,750 for each such
meeting attended; and


BE IT FURTHER RESOLVED that non-employee directors shall be eligible to
participate in the PG&E Corporation 2014 Long-Term Incentive Plan under the
terms and conditions of that Plan, as adopted by this Board and as may be
amended from time to time; and


BE IT FURTHER RESOLVED that members of this Board shall be reimbursed for
reasonable expenses incurred in connection with attending Board, Board
committee, or shareholder meetings, or participating in other activities
undertaken on behalf of this corporation; and


BE IT FURTHER RESOLVED that, effective January 1, 2015, the resolution on this
subject adopted by the Board of Directors on September 18, 2012 is hereby
superseded.